Citation Nr: 1549470	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  10-33 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to December 1971.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Board denied the Veteran's claim in a February 2015 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which vacated and remanded the Board's decision in a November 2015 order granting a joint motion for remand (JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim must be remanded to afford him a VA mental health examination, specifically to evaluate him for PTSD under the DSM-5 standards.

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).  Regulations rating psychiatric disorders were recently amended to replace references to DSM-IV with DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board on August 4, 2014.  See 79 Fed. Reg. 45093 (August 4, 2014).

The JMR granted by the Court in its November 2015 order determined that the VA examinations undergone by the Veteran in September 2008 and June 2010 were inadequate because they evaluated the Veteran under the outdated DSM-IV criteria for PTSD.  Specifically, the Court determined that because the Veteran's appeal was not certified to the Board until October 2014, the August 2014 regulation changes apply to the Veteran's appeal and he is entitled to examination under the new DSM-5 criteria.  

Once VA undertakes to provide an examination, it must ensure that it is adequate.  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007).  Because the Court has determined that the Veteran's VA examinations were not adequate, the Board must remand his claim to insure that he receives an adequate VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Schedule the Veteran for a VA examination for his mental health condition, to include PTSD.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should diagnose any acquired psychiatric orders suffered by the Veteran, using the criteria of the DSM-5.  For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to service.     

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




